NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GARY LEE NORMAN,                             )
DOC #H20835,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2188
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Gary Lee Norman, Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

              Affirmed.


VILLANTI, LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.